Citation Nr: 0004483	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$1,620.00 stemming from an overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1947.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of recovery of a 
debt of $1,620.00 

resulting from an overpayment of improved pension benefits.  
By means of a December 1998 Remand, the Board sought 
compliance with due process concerns.  The claim is again 
before the Board for appellate consideration.


REMAND

In its December 1998 Remand, the Board requested that the RO 
inquire of the veteran as to whether he sought a personal 
hearing and, if so, whether he sought such a hearing before 
the RO Hearing Officer, or before a Member of the Board at 
the RO.  The RO thereafter requested that he indicate by 
letter "if you do or do not desire a hearing."  No response 
was thereafter received by the veteran within the prescribed 
time period, and the case was returned to the Board.  The 
Board found, however, that the RO's request was ambiguous as 
to the action that was to be taken (or not taken) by the 
veteran, and sought a direct response from him as to his 
intentions.  In that letter, the Board advised him that, if 
did not respond within 30 days of the date of that letter 
(December 15, 1999), "we will assume that you still want a 
hearing before a member of the Board at the regional office 
and we will make arrangements to have your case remanded for 
such a hearing."  No response to this letter has been 
received; the letter sent by the Board to the veteran was 
returned to the Board by the Postal Service as undelivered 
mail. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran's 
accredited representative and attempt to 
ascertain the veteran's current address.

2. The RO is to schedule the veteran for 
a personal hearing before a Member of the 
Board, sitting at the Regional Office, in 
accordance with the date of receipt of 
his request therefor.  The RO is to 
notify the veteran of this date, if 
possible, in accordance with its attempt 
to obtain his current address.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inference as to the ultimate 
disposition of his claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




